DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Objections
Claims 1-22 are objected to because of the following informalities: 
the abbreviation term "BI" and "SI" needs to spell out at least once. This claim language is vague and unclear what acronym means. Appropriate correction is required.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,346,770. The subject matter claimed in the instant application is fully disclosed in the U.S. Patent No. 10,346,770 and is covered by the U.S. Patent No. 10,346,770 and the application are claiming common subject matter, as follows: 
U.S. Patent No. 10,346,770
Instant Application
1. A method comprising: 

determining a set of alterations to a first copy of a set of Business Intelligence Artifacts (Corresponding to claim limitation A); 

receiving a request from a user to commit the set of alterations to a Business Intelligence environment (Corresponding to claim limitation B); 

transmitting the set of alterations to an external version control (Corresponding to claim limitation C); 

receiving a conflict notification from the external version control based at least partially on the transmitted set of alterations and a second copy of the set of Business Intelligence Artifacts stored in a memory of the external version control, wherein the conflict notification identifies whether a conflict exists between the transmitted set of alterations and the second copy of the set Business Intelligence Artifacts (Corresponding to claim limitation D); 

determining whether the conflict exists between the transmitted set of alterations and the second copy of the set of Business Intelligence Artifacts based on at least one of the conflict notification or one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based on a comparison between the second copy of the set of Business Intelligence Artifacts and the first copy of the set of Business Intelligence Artifacts (Corresponding to claim limitation E); 

transmitting a request to the external version control to commit the alterations to the second copy of the set of Business Intelligence Artifacts residing in the external version control if a determination is made that the conflict does not exist between the transmitted set of alterations and the second copy of the Business Intelligence Artifacts (Corresponding to claim limitation F); 

transmitting a request to the Business Intelligence environment to change the set of Business Intelligence Artifacts in the Business Intelligence environment based on the set of alterations if the determination is made that the conflict does not exist between the transmitted set of alterations and the second copy of the Business Intelligence Artifacts (Corresponding to claim limitation G); 


generating a third copy of the set of Business Intelligence Artifacts by retrieving the second copy of the set of Business Intelligence Artifacts from the external version control; 

identifying a set of differences between the third copy of the set of Business Intelligence Artifacts and the first copy of the set of Business Intelligence Artifacts; 

merging the identified set of differences into the first copy of the set of Business Intelligence Artifacts to create a merged copy of the set of Business Intelligence Artifacts; 

allowing one or more of the conflict assistance tests to be applied to the merged copy of the set of Business Intelligence Artifacts; 

determining whether a conflict exists between the first copy of the set of Business Intelligence Artifacts and the third copy of the set of Business Intelligence Artifacts based at least partially on the results of one or more of the conflict assistance tests applied to the merged copy of the set of Business Intelligence Artifacts; 
transmitting the merged copy of the set of Business Intelligence Artifacts to the external version control to commit the merged copy of the set of Business Intelligence Artifacts, if a determination is made that a conflict does not exist between the first copy of the set of Business Intelligence Artifacts and the third copy of the set of Business Intelligence Artifacts;

 and restricting transmission of the merged copy of the set of Business Intelligence Artifacts to the external version control, if the determination is made that the conflict does exist between the first copy of the set of Business Intelligence Artifacts and the third copy of the set of Business Intelligence Artifacts.


 1. A method comprising: 

(A) determining a set of alterations to a first copy of a set of BI Artifacts; 


(B) receiving a request from a user to commit the set of alterations to a BI environment; 



(C) transmitting the set of alterations to an external version control; 


(D) receiving a conflict notification from the external version control based at least partially on the transmitted set of alterations and a second copy of the set of BI Artifacts stored in a memory of the external version control, wherein the conflict notification identifies whether a conflict exists between the transmitted set of alterations and the second copy of the set BI Artifacts; 



(E) determining whether a conflict exists between the transmitted set of alterations and the second copy of the set of BI Artifacts based on at least one of the conflict notification or one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based on a comparison between the second copy of the set of BI Artifacts and the first copy of the set of BI Artifacts; 




(F) transmitting a request to the external version control to commit the alterations to the second copy of the set of BI Artifacts residing in the external version control if a determination is made that a conflict does not exist; 



(G) and transmitting a request to the BI environment to change the set of BI Artifacts in the BI environment based on the set of alterations if a determination is made that a conflict does not exist.





6. The method of claim 1 further comprising: 

generating a third copy of the set of BI Artifacts by retrieving the second copy of the set of BI Artifacts from the external version control; 

identifying a set of differences between the third copy of the set of BI Artifacts and the first copy of the set of BI Artifacts; 


merging the identified set of differences into the first copy of the set of BI Artifacts to create a merged copy of the set of BI Artifacts; 


allowing one or more of the conflict assistance tests to be applied to the merged copy of the set of BI Artifacts; 

determining whether a conflict exists between the first copy of the set of BI Artifacts and the third copy of the set of BI Artifacts based at least partially on the results of one or more of the conflict assistance tests; 



transmitting the merged copy of the set of BI Artifacts to the external version control to commit the merged copy of the set of BI Artifacts, if a determination is made that a conflict does not exist between the first copy of the set of BI Artifacts and the third copy of the set of BI Artifacts; 



and restricting transmission of the merged copy of the set of BI Artifacts to the external version control, if a determination is made that a conflict does exist between the first copy of the set of BI Artifacts and the third copy of the set of BI Artifacts.

2. The method of claim 1 wherein the first copy includes a first version of a first Business Intelligence Artifact and the second copy includes a second version of the first Business Intelligence Artifact.
2. The method of claim 1 wherein the first copy includes a first version of a first BI Artifact and the second copy includes a second version of the first BI Artifact.
3. The method of claim 1 wherein the first copy of the set of Business Intelligence Artifacts resides in the Business Intelligence environment such that the first copy of the set of Business Intelligence Artifacts does not overwrite the set of Business Intelligence Artifacts in the Business Intelligence environment.
3. The method of claim 1 wherein the first copy of the set of BI Artifacts resides in the BI environment such that the first copy of the set of BI Artifacts does not overwrite the set of BI Artifacts in the BI environment.
4. The method of claim 1 further comprising if a determination is made that a conflict exists, restricting changes to the set of Business Intelligence Artifacts in the Business Intelligence environment based on the set of alterations.
4. The method of claim 1 further comprising if a determination is made that a conflict exists, restricting at least one of: commitment of the set of alterations to the external version control; or changes to the set of BI Artifacts in the BI environment based on the set of alterations.
5. The method of claim 1 wherein at least one of the conflict assistance tests is based on a comparison between a portion of the first copy of the set of Business Intelligence Artifacts that was not altered by the set of alterations and a corresponding portion in the second copy of the set of Business Intelligence Artifacts.
5. The method of claim 1 wherein at least one of the conflict assistance tests is based on a comparison between a portion of the first copy of the set of BI Artifacts that was not altered by the set of alterations and a corresponding portion in the second copy of the set of BI Artifacts.
6. The method of claim 1 wherein determining the set of alterations comprises intercepting one or more communications in the Business Intelligence environment, wherein intercepting one or more of the communications comprises intercepting at least one of: database queries in the Business Intelligence environment, communications from a message bus, or communications in the Business Intelligence environment between a user and the Business Intelligence environment related to changes to the set of Business Intelligence Artifacts.
9. The method of claim 1 wherein determining the set of alterations comprises intercepting one or more communications in the BI environment, wherein intercepting one or more communications comprises intercepting at least one of: database queries in the BI environment, communications from a message bus, or communications in the BI environment between a user and the BI environment related to changes to a set of BI Artifacts.
7. The method of claim 1 further comprising: identifying a request from a first user for access to the set of Business Intelligence Artifacts that resides in the Business Intelligence environment; determining contents of the requested set of Business Intelligence Artifacts; determining a version identification for each of the Business Intelligence Artifacts in the requested set of Business Intelligence Artifacts from the external version control; generating the first copy of the set of Business Intelligence Artifacts in the Business Intelligence environment such that the first copy of the set of Business Intelligence Artifacts does not overwrite the set of Business Intelligence Artifacts that resides in the Business Intelligence environment; generating a check out record based on the determined version identification of one or more of the Business Intelligence Artifacts in the set of Business Intelligence Artifacts and user information associated with the first user; and storing the generated check out record in a memory coupled to the a Supplemental system.
10. The method of claim 1 further comprising: identifying a request from a first user for access to a set of BI Artifacts that resides in a first BI environment; determining the contents of the requested set of BI Artifacts; determining a version identification for each of the BI Artifacts in the requested set of BI Artifacts from the external version control; generating a first copy of the requested set of BI Artifacts in the first BI environment such that the generated first copy of the requested set of BI Artifacts does not overwrite the set of BI Artifacts that resides in the first BI environment; generating a check out record based on the determined version identification of one or more of the BI Artifacts in the requested set of BI Artifacts and user information associated with the first user; and storing the generated check out record in a memory coupled to the SI system.
8. The method of claim 7 wherein generating the first copy of the set of Business Intelligence Artifacts in the Business Intelligence environment comprises generating the first copy on a local drive.
11. The method of claim 10 wherein generating a first copy of the requested set of BI Artifacts in the first BI environment comprises generating the first copy on a local drive.

9. The method of claim 1 wherein determining if the conflict between the first copy of the set of Business Intelligence Artifacts and the third copy of the set of Business Intelligence Artifacts exists is further based on one or more conflict assistance tests, and wherein at least one of the conflict assistance tests is based on a comparison between the third copy of the set of Business Intelligence Artifacts and a set of Business Intelligence Artifacts associated with a selected set of tickets.
8. The method of claim 7 further comprising: transmitting the provided second set of alterations to the external version control; receiving a second conflict notification from the external version control based on the transmitted second set of alterations and the second copy of the set of BI Artifacts stored in a memory of the external version control; and wherein the second conflict notification identifies whether a conflict exists between the transmitted second set of alterations and the second copy of the set BI Artifacts; determining whether a second conflict exists between the transmitted second set of alterations and the second copy of the set of BI Artifacts based at least partially on the second conflict notification; allowing the second set of alterations to be committed to the external version control if a determination is made that a second conflict does not exist; and allowing the set of BI Artifacts in the BI environment to be changed based on the second set of alterations if a determination is made that a second conflict does not exist.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-11 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US Patent No. 7,945,589 B1, hereinafter Weiss), in view of Oliveira et al. (“Odyssey-VCS: a Flexible Version Control System for UML model elements”; SCM 2005, September 5-6, 2005 Lisbon, Portugal; Copyright 2005 ACM).
Regarding claim 1, Weiss teaches a method comprising: 
determining a set of alterations to a first copy of a set of BI Artifacts (column 26, lines 51-67, comparison of the results of executing the object definition within the version control repository and the object definition for the associated object within the business intelligence system (e.g., selected vs. current), generating an object definition comparison (e.g., selected vs. current), reversion (e.g., replacing the applicable object definition stored within the content store with the applicable object definition from the version control repository).
receiving a request from a user to commit the set of alterations to a BI environment (column 14, line 37-43, each time a user directs the business intelligence service to store, save, and object definition, the version control storage operation is implemented to direct the version control server to also store a copy of the definition in the version control repository); 
transmitting the set of alterations to an external version control (column 14, lines 3-67, the version control server 58 may also include any number or type of additional computer software programs or modules to implement various tasks involved in the version control operations, including, for instance, sending data to. and communicating with. the version control repository 60 ... column 10, lines 9-12, the application server 30 includes a dispatcher service to route such requests and distribute information and data to other components or nodes within the infrastructure 20 or external).
Weiss does not explicitly disclose: 
receiving a conflict notification from the external version control based at least partially on the transmitted set of alterations and a second copy of the set of BI Artifacts stored in a memory of the external version control, wherein the conflict notification identifies whether a conflict exists between the transmitted set of alterations and the second copy of the set BI Artifacts; 
determining whether a conflict exists between the transmitted set of alterations and the second copy of the set of BI Artifacts based on at least one of the conflict notification or one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based on a comparison between the second copy of the set of BI Artifacts and the first copy of the set of BI Artifacts; 
transmitting a request to the external version control to commit the alterations to the second copy of the set of BI Artifacts residing in the external version control if a determination is made that a conflict does not exist; 
and transmitting a request to the BI environment to change the set of BI Artifacts in the BI environment based on the set of alterations if a determination is made that a conflict does not exist. 
Oliveira teaches: receiving a conflict notification from the external version control based at least partially on the transmitted set of alterations and a second copy of the set of BI Artifacts stored in a memory of the external version control, wherein the conflict notification identifies whether a conflict exists between the transmitted set of alterations and the second copy of the set BI Artifacts (Fig. 5-8, page 8, first paragraph, pages 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; when a conflict is detected, the whole check-in is rolled back and the developer receives a message containing details conflict description, and the original, user and current configurations; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository); 
determining whether a conflict exists between the transmitted set of alterations and the second copy of the set of BI Artifacts based on at least one of the conflict notification or one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based on a comparison between the second copy of the set of BI Artifacts and the first copy of the set of BI Artifacts (Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository); 
transmitting a request to the external version control to commit the alterations to the second copy of the set of BI Artifacts residing in the external version control if a determination is made that a conflict does not exist (Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository); 
and transmitting a request to the BI environment to change the set of BI Artifacts in the BI environment based on the set of alterations if a determination is made that a conflict does not exist (Fig. 5-8, page 11 and 12, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving a conflict notification from the external version control based at least partially on the transmitted set of alterations and a second copy of the set of BI Artifacts stored in a memory of the external version control, wherein the conflict notification identifies whether a conflict exists between the transmitted set of alterations and the second copy of the set BI Artifacts; determining whether a conflict exists between the transmitted set of alterations and the second copy of the set of BI Artifacts based on at least one of the conflict notification or one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based on a comparison between the second copy of the set of BI Artifacts and the first copy of the set of BI Artifacts; transmitting a request to the external version control to commit the alterations to the second copy of the set of BI Artifacts residing in the external version control if a determination is made that a conflict does not exist; and transmitting a request to the BI environment to change the set of BI Artifacts in the BI environment based on the set of alterations if a determination is made that a conflict does not exist into integrated changes management in a business intelligence environment of Weiss. 
Motivation to do so would be to include receiving a conflict notification from the external version control based at least partially on the transmitted set of alterations and a second copy of the set of BI Artifacts stored in a memory of the external version control, wherein the conflict notification identifies whether a conflict exists between the transmitted set of alterations and the second copy of the set BI Artifacts; determining whether a conflict exists between the transmitted set of alterations and the second copy of the set of BI Artifacts based on at least one of the conflict notification or one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based on a comparison between the second copy of the set of BI Artifacts and the first copy of the set of BI Artifacts; transmitting a request to the external version control to commit the alterations to the second copy of the set of BI Artifacts residing in the external version control if a determination is made that a conflict does not exist; and transmitting a request to the BI environment to change the set of BI Artifacts in the BI environment based on the set of alterations if a determination is made that a conflict does not exist to overcome some challenges such as (1) data model that deal with complex CI, (2) homogeneous versioning for different type of Cis, (3) distributed and hetegeneous workspaces, and (4) concurrent engineering with high level of models (Oliveira, page 2, 4th paragraph).
Regarding claim 2, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the first copy includes a first version of a first BI Artifact and the second copy includes a second version of the first BI Artifact (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository, noted, original version is interpreted as first version, current versions is interpreted as second version). 
Regarding claim 3, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the first copy of the set of BI Artifacts resides in the BI environment such that the first copy of the set of BI Artifacts does not overwrite the set of BI Artifacts in the BI environment (Weiss, column 25, lines 55-62, FIGS. 1 BA and 188 depict one approach to modifying an existing installation of the business intelligence system to integrate the disclosed version control functionality. This approach does not attempt to change the browser configuration files of the business intelligence system in the manner shown in FIG. 15. More specifically, this approach avoids having to locate, remove (e.g., comment out), and replace the instruction set for a studio save operation). 
Regarding claim 4, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 1, further teach if a determination is made that a conflict exists, restricting at least one of: commitment of the set of alterations to the external version control; or changes to the set of BI Artifacts in the BI environment based on the set of alterations (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void due to the renamed to telephone by John; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository; Fig. 8 a show the changes version contemplates the original intension of both John and Mary). 
Regarding claim 5, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 1, further teach wherein at least one of the conflict assistance tests is based on a comparison between a portion of the first copy of the set of BI Artifacts that was not altered by the set of alterations and a corresponding portion in the second copy of the set of BI Artifacts (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository). 
Regarding claim 9, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 1, further teach wherein determining the set of alterations comprises intercepting one or more communications in the BI environment, wherein intercepting one or more communications comprises intercepting at least one of: database queries in the BI environment, communications from a message bus, or communications in the BI environment between a user and the BI environment related to changes to a set of BI Artifacts (Weiss, column 15, lines 4-18, the version control repository 60 may include or utilize a predefined database or data storage scheme, which may be configured and supported via a variety of commercially available or open-source database applications). 
Regarding claim 10, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 1, further teach identifying a request from a first user for access to a set of BI Artifacts that resides in a first BI environment (Weiss, column 7, line 13 through column 8, line 61, users with access to the current version of the object definition stored in a repository of the business intelligence system have access to the previous versions of the object definitions stored in a repository of the version control system);
determining the contents of the requested set of BI Artifacts (Weiss, column 20, lines 51-67, objects that can be versioned, controlled, or otherwise managed in accordance with the disclosure include any artifact of the business intelligence environment ... business intelligence environment may also be versioned, controlled, or otherwise managed because the sequence of events, actions, or steps are also stored in the content store as an object definition. The objects subject to version control or other change management are not limited to those that are solely created or defined by a user, insofar as a job, schedule, agent, event, or macro routine may be created automatically by the business intelligence system as it tracks or otherwise analyzes actions taken within the environment); 
determining a version identification for each of the BI Artifacts in the requested set of BI Artifacts from the external version control (Weiss, column 10, lines 9-12, the application server 30 includes a dispatcher service to route such requests and distribute information and data to other components or nodes within the infrastructure 20 or external); 
generating a first copy of the requested set of BI Artifacts in the first BI environment such that the generated first copy of the requested set of BI Artifacts does not overwrite the set of BI Artifacts that resides in the first BI environment (Weiss, column 25, lines 55-62, FIGS. 1 BA and 188 depict one approach to modifying an existing installation of the business intelligence system to integrate the disclosed version control functionality. This approach does not attempt to change the browser configuration files of the business intelligence system in the manner shown in FIG. 15. More specifically, this approach avoids having to locate, remove (e.g., comment out), and replace the instruction set for a studio save operation); generating a check out record based on the determined version identification of one or more of the BI Artifacts in the requested set of BI Artifacts and user information associated with the first user (Weiss, column 7, line 13, through column 8, line 61, users with access to the current version of the object definition stored in a repository of the business intelligence system have access to the previous versions of the object definitions stored in a repository of the version control system); and storing the generated check out record in a memory coupled to the SI system (Weiss, column 35, lines 15-40, the security of the business intelligence system throughout the workflow and authoring life-cycle. In some cases, various operations may be secured or restricted by user, role, class, group, and any other designation or capability supported by the business intelligence system. Thus, for example, only certain users or user types may be allowed to check out an object definition). 
Regarding claim 11, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 10, further teach wherein generating a first copy of the requested set of BI Artifacts in the first BI environment comprises generating the first copy on a local drive (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void due to the renamed to telephone by John; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository, noted, the local version is interpreted as copy on a local drive). 
Regarding claim 16, Weiss teaches a method of managing versions of BI Artifacts comprising: 
accessing communications in a BI environment between a user and the BI environment related to a set of BI Artifacts; identifying a first change requested by the user via an interface in the BI environment to the set of BI Artifacts prior to allowing the first change to be transmitted to one or more other components of the BI environment to process the first change (column 14, line 37-43, each time a user directs the business intelligence service to store, save, and object definition, the version control storage operation is implemented to direct the version control server to also store a copy of the definition in the version control repository) 
Weiss does not explicitly disclose: 
determining whether to allow the requested first change to the set of BI Artifacts in the BI environment based at least partially on one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based at least partially on the requested first change to at least one of the BI Artifacts of the set of BI Artifacts; 
presenting at least one notification to the user in an interface of the BI environment based at least partially on one or more results of at least one of the conflict assistance tests; and allowing the requested first change to the set of BI Artifacts in the BI environment by transmitting the requested first change to one or more of the other components of the BI environment if a determination is made to allow the requested first change to the set of BI Artifacts.
Oliveira teaches: 
determining whether to allow the requested first change to the set of BI Artifacts in the BI environment based at least partially on one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based at least partially on the requested first change to at least one of the BI Artifacts of the set of BI Artifacts (Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository); 
presenting at least one notification to the user in an interface of the BI environment based at least partially on one or more results of at least one of the conflict assistance tests (Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; when a conflict is detected, the whole check-in is rolled back and the developer receives a message containing details conflict description, and the original, user and current configurations; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository); 
and allowing the requested first change to the set of BI Artifacts in the BI environment by transmitting the requested first change to one or more of the other components of the BI environment if a determination is made to allow the requested first change to the set of BI Artifacts (Fig. 5-8, page 11 and 12, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining whether to allow the requested first change to the set of BI Artifacts in the BI environment based at least partially on one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based at least partially on the requested first change to at least one of the BI Artifacts of the set of BI Artifacts; presenting at least one notification to the user in an interface of the BI environment based at least partially on one or more results of at least one of the conflict assistance tests; and allowing the requested first change to the set of BI Artifacts in the BI environment by transmitting the requested first change to one or more of the other components of the BI environment if a determination is made to allow the requested first change to the set of BI Artifacts into integrated changes management in a business intelligence environment of Weiss. 
Motivation to do so would be to include determining whether to allow the requested first change to the set of BI Artifacts in the BI environment based at least partially on one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based at least partially on the requested first change to at least one of the BI Artifacts of the set of BI Artifacts;  presenting at least one notification to the user in an interface of the BI environment based at least partially on one or more results of at least one of the conflict assistance tests; and allowing the requested first change to the set of BI Artifacts in the BI environment by transmitting the requested first change to one or more of the other components of the BI environment if a determination is made to allow the requested first change to the set of BI Artifacts to overcome some challenges such as (1) data model that deal with complex CI, (2) homogeneous versioning for different type of Cis, (3) distributed and hetegeneous workspaces, and (4) concurrent engineering with high level of models (Oliveira, page 2, 4th paragraph).


Regarding claim 17, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 16, further teach restricting the requested first change to the set of BI Artifacts in the BI environment if a determination is made to not allow the requested first change to the set of BI Artifacts (Weiss, column 2, lines 55-62, an object definition is typically saved as a distinct item or object in a database table, authors can preserve previous versions by modifying the reference name for the object definition. For instance, varying the name with an extension (e.g., vi, v2, etc.) prevents the save operation from overwriting the object definition saved for the previous version; also See Weiss, column 2, lines 30-35 ). 
Regarding claim 18, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 16, further teach wherein presenting at least one notification comprises presenting a conflict; and further comprising: receiving a second change in the BI environment from the user to resolve the conflict, if a determination is made to not allow the requested first change (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository; Fig. 8 a show the changes version contemplates the original intension of both John and Mary which includes the new class email:string to resolve the conflict); generating a set of alterations based on the identified first change and the received second change (Oliveira, Fig. 5-8, page 11-13, conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository; Fig. 8 a show the changes version contemplates the original intension of both John and Mary which includes the new class email:string to resolve the conflict); and transmitting the generated set of alterations to one or more of the other components of the BI environment to allow the set of alterations to be made to the set of BI Artifacts in the BI environment (Oliveira, Fig. 5-8, page 11-13, developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository; Fig. 8 a show the changes version contemplates the original intension of both John and Mary which includes the new class email:string to resolve the conflict). 
Regarding claim 19, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 16, further teach wherein identifying a first change requested by the user in the BI environment to the set of BI Artifacts comprises: determining if at least one of the communications in the BI environment between the user and the BI environment related to a set of BI Artifacts is included in a predetermined listing of changes; determining that the first change has occurred if at least one of the communications in the BI environment between the user and the BI environment related to the set of BI Artifacts is included in the predetermined listing of changes (Oliveira, Fig. 5-8, page 11-13, developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository); and determining that the first change has not occurred if at least one of the communications in the BI environment between the user and the BI environment related to the set of BI Artifacts is not included in the predetermined listing of changes (Oliveira, Fig. 5-8, page 11-13, conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; when a conflict is detected, the whole check-in is rolled back and the developer receives a message containing details conflict description, and the original, user and current configurations; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository). 
Regarding claim 20, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 16, further teach wherein accessing communications in the BI environment between the user and the BI environment related to the set of BI Artifacts comprises intercepting communications from a BI Bus of a BI environment; and further comprising: identifying a second change requested by the user based on the intercepted communications from the BI Bus (Oliveira, Fig. 8 a show the changes version contemplates the original intension of both John and Mary which includes the new class email:string as new change to resolve the conflict; also see page 11-13); allowing one or more conflict assistance tests based at least partially on the requested second change to at least one of the BI Artifacts of the set of BI Artifacts, wherein allowing one or more conflict assistance tests comprises at least one of requesting execution of at least one conflict assistance test in the BI environment or executing at least one conflict assistance test in the BI environment (Oliveira, Fig. 5-8, page 11-13, developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository); and presenting at least one notification to the user in an interface of the BI environment based on one or more results of one or more of the conflict assistance tests (Oliveira, Fig. 5-8, page 11-13, conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; when a conflict is detected, the whole check-in is rolled back and the developer receives a message containing details conflict description, and the original, user and current configurations; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository). 
Regarding claim 21, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 16, further teach wherein accessing communications in the BI environment between the user and the BI environment related to the set of BI Artifacts comprises intercepting database queries of a BI system (Oliveira, Fig. 8 a show the changes version contemplates the original intension of both John and Mary which includes the new class email:string as new change; providing the changes for committing the changes to the version of the model by Mary’s committing changes [interpreted as database query for committing changes to the version of model]; also see page 11-13); and further comprising: identifying a second change requested by the user based on the intercepted database queries (Oliveira, Fig. 8 a show the changes version contemplates the original intension of both John and Mary which includes the new class email:string as new change; providing the changes for committing the changes to the version of the model by Mary’s committing changes [interpreted as query for committing changes to the version of model]; also see page 11-13); allowing one or more conflict assistance tests based at least partially on the requested second change to at least one of the BI Artifacts of the set of BI Artifacts; and presenting at least one notification to the user in an interface of the BI environment based on one or more results of at least one of the conflict assistance tests (Oliveira, Fig. 5-8, page 11-13, developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository). 
Regarding claim 22, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 12, further teach wherein accessing communications in the BI environment between the user and the BI environment related to the set of BI Artifacts comprises intercepting communications, wherein intercepting communications comprises intercepting at least one of database queries or communications from a message bus of a BI system (Oliveira, Fig. 8 a show the changes version contemplates the original intension of both John and Mary which includes the new class email:string as new change; providing the changes for committing the changes to the version of the model by Mary’s committing changes [interpreted as database query for committing changes to the version of model]; also see page 11-13); and further comprising: identifying a second change requested by the user based on the intercepted database queries (Oliveira, Fig. 8 a show the changes version contemplates the original intension of both John and Mary which includes the new class email:string as new change; providing the changes for committing the changes to the version of the model by Mary’s committing changes [interpreted as database query for committing changes to the version of model]; also see page 11-13); allowing one or more conflict assistance tests based at least partially on the requested second change to at least one of the BI Artifacts of the set of BI Artifacts (Oliveira, Fig. 5-8, page 11-13, conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void); and presenting at least one notification to the user in an interface of the BI environment based on one or more results of at least one of the conflict assistance tests (Oliveira, Fig. 5-8, page 11-13, conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; when a conflict is detected, the whole check-in is rolled back and the developer receives a message containing details conflict description, and the original, user and current configurations; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US Patent No. 7,945,589 B1, hereinafter Weiss), in view of Oliveira et al. (“Odyssey-VCS: a Flexible Version Control System for UML model elements”; SCM 2005, September 5-6, 2005 Lisbon, Portugal; Copyright 2005 ACM), further in view of Cowan (U.S. Patent No. 9,152,412 B2).
Regarding claim 6, Weiss as modified by Oliveira teach all claimed limitations as set forth in rejection of claim 1, further teach:
generating a third copy of the set of BI Artifacts by retrieving the second copy of the set of BI Artifacts from the external version control (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository, noted, the retrieving the copy of initial version of the model in the repository to generate the local copy, which read on as generating a third copy of the set of BI Artifacts by retrieving the second copy of the set of BI Artifacts from the external version control).
Weiss as modified by Oliveira do not explicitly disclose: identifying a set of differences between the third copy of the set of BI Artifacts and the first copy of the set of BI Artifacts; 
merging the identified set of differences into the first copy of the set of BI Artifacts to create a merged copy of the set of BI Artifacts.
Cowan teaches:
identifying a set of differences between the third copy of the set of BI Artifacts and the first copy of the set of BI Artifacts (col. 4, line 5-19, col. 5, line 26-36, comparing a contributor artifacts in order to visualize deltas between artifact); 
merging the identified set of differences into the first copy of the set of BI Artifacts to create a merged copy of the set of BI Artifacts (Fig. 5, col. 7, line 11-41, merging of the composited delta).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include identifying a set of differences between the third copy of the set of BI Artifacts and the first copy of the set of BI Artifacts; 
merging the identified set of differences into the first copy of the set of BI Artifacts to create a merged copy of the set of BI Artifacts into integrated changes management in a business intelligence environment of Weiss. 
Motivation to do so would be to include identifying a set of differences between the third copy of the set of BI Artifacts and the first copy of the set of BI Artifacts; 
merging the identified set of differences into the first copy of the set of BI Artifacts to create a merged copy of the set of BI Artifacts to address issue with confusion can be produced resulting in the creation of  logically inaccurate model (Cowan, col. 2, line 13-14).
Weiss as modified Oliveira, by Cowan further teach:
allowing one or more of the conflict assistance tests to be applied to the merged copy of the set of BI Artifacts; determining whether a conflict exists between the first copy of the set of BI Artifacts and the third copy of the set of BI Artifacts based at least partially on the results of one or more of the conflict assistance tests (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository); 
transmitting the merged copy of the set of BI Artifacts to the external version control to commit the merged copy of the set of BI Artifacts, if a determination is made that a conflict does not exist between the first copy of the set of BI Artifacts and the third copy of the set of BI Artifacts (Fig. 5-8, page 11 and 12, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository); 
and restricting transmission of the merged copy of the set of BI Artifacts to the external version control, if a determination is made that a conflict does exist between the first copy of the set of BI Artifacts and the third copy of the set of BI Artifacts (Weiss, column 35, lines 15-40, the security of the business intelligence system throughout the workflow and authoring life-cycle. In some cases, various operations may be secured or restricted by user, role, class, group, and any other designation or capability supported by the business intelligence system. Thus, for example, only certain users or user types may be allowed to check out an object definition; in combination with the teaching of Oliveira, Fig. 5-8, page 11-13,  as committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void due to the renamed to telephone by John, it teaches restricting transmission of the merged copy of the set of BI Artifacts to the external version control, if a determination is made that a conflict does exist between the first copy of the set of BI Artifacts and the third copy of the set of BI Artifacts as claimed). 
Regarding claim 7, Weiss as modified by Oliveira and Cowan teach all claimed limitations as set forth in rejection of claim 6, further teach identifying the conflict if a determination is made that a conflict does exist between the first copy of the set of BI Artifacts and the third copy of the set of BI Artifacts; and allowing a user to provide a second set of alterations to the first copy of the set of BI Artifacts such that the conflict is resolved (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void due to the renamed to telephone by John; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository; Fig. 8 a show the changes version contemplates the original intension of both John and Mary). 
Regarding claim 8, Weiss as modified by Oliveira and Cowan teach all claimed limitations as set forth in rejection of claim 7, further teach transmitting the provided second set of alterations to the external version control (Weiss, column 22, lines 10-14, significant and numerous versions may be created within the personal workspace, especially in connection with a check-out operation as described below. Access to the public and private folders need not be made available via the tabs as shown); 
receiving a second conflict notification from the external version control based on the transmitted second set of alterations and the second copy of the set of BI Artifacts stored in a memory of the external version control; and wherein the second conflict notification identifies whether a conflict exists between the transmitted second set of alterations and the second copy of the set BI Artifacts (Oliveira, Fig. 5-8, page 8, first paragraph, pages 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; when a conflict is detected, the whole check-in is rolled back and the developer receives a message containing details conflict description, and the original, user and current configurations; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository while Weiss, column 34, line 3-64, teaches prompts to proceed with a special Check-out operation that later requires the users to reconcile changes. For example, the reconciliation process may implement a three-way merge of the objects upon a Check-in operation of one or both of the personal copies); 
determining whether a second conflict exists between the transmitted second set of alterations and the second copy of the set of BI Artifacts based at least partially on the second conflict notification (Fig. 5-8, page 8, first paragraph, pages 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; when a conflict is detected, the whole check-in is rolled back and the developer receives a message containing details conflict description, and the original, user and current configurations; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository); 
allowing the second set of alterations to be committed to the external version control if a determination is made that a second conflict does not exist (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository); 
and allowing the set of BI Artifacts in the BI environment to be changed based on the second set of alterations if a determination is made that a second conflict does not exist (Oliveira, Fig. 5-8, page 11 and 12, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US Patent No. 7,945,589 B1, hereinafter Weiss), in view of Oliveira et al. (“Odyssey-VCS: a Flexible Version Control System for UML model elements”; SCM 2005, September 5-6, 2005 Lisbon, Portugal; Copyright 2005 ACM), further in view of Verma (U.S. Patent No. 8,145,589 B2).
Regarding claim 12, Weiss teaches a method comprising: 
requesting a listing of tickets from an external ticket manager, wherein a ticket is associated with one or more BI Artifacts (col. 12, line 50-55, col. 18, line 41-47, requesting for data are sent to metadata repository accordance with a communication protocol to ensure that access to content stored is controlled in a desired manner; ‘view revision history’ allows a user to access the version history stored in the version control repository, when the operation invoked, the version control service may determine the report or other object definition associated with the request); 
presenting a listing of approved tickets to a user, wherein the listing of approved tickets is based on the requested listing of tickets and identification of approval of tickets from the external ticket manager (Fig. 5A-B, col. 18, line 41-67, col. 19, line 1-15, upon determining the current report and access right, the version control may then issue a query to the version control repository to retrieve the version history information); 
receiving a selection of a set of approved tickets from the listing of approved tickets (col. 19, line 25, line 25-40, browsing the list of historical version and invoke various version history operations upon selecting one or more of the versions);
identifying a set of alterations to one or more BI Artifacts associated with the approved ticket (column 26, lines 51-67, comparison of the results of executing the object definition within the version control repository and the object definition for the associated object within the business intelligence system (e.g., selected vs. current), generating an object definition comparison (e.g., selected vs. current), reversion (e.g., replacing the applicable object definition stored within the content store with the applicable object definition from the version control repository); 
receiving a selection of at least a portion of the set of alterations to generate a second set of alterations to deploy in a BI environment (column 14, line 37-43, each time a user directs the business intelligence service to store, save, and object definition, the version control storage operation is implemented to direct the version control server to also store a copy of the definition in the version control repository); 
transmitting the second set of alterations to an external version control (column 14, lines 3-67, the version control server 58 may also include any number or type of additional computer software programs or modules to implement various tasks involved in the version control operations, including, for instance, sending data to. and communicating with. the version control repository 60 ... column 10, lines 9-12, the application server 30 includes a dispatcher service to route such requests and distribute information and data to other components or nodes within the infrastructure 20 or external).
Weiss does not explicitly disclose: 
receiving a conflict notification from the external version control based on the transmitted second set of alterations and a first copy of the set of BI Artifacts stored in a memory of the external version control, wherein the conflict notification identifies whether a conflict exists between the transmitted second set of alterations and the first copy of the set of BI Artifacts; determining whether a conflict exists between the transmitted second set of alterations and the first copy of the set of BI Artifacts based on the conflict notification; requesting commitment of the second set of alterations to the set of BI Artifacts residing in external version control if a determination is made that a conflict does not exist; and requesting at least one change to the set of BI Artifacts in the BI environment based on the second set of alterations if a determination is made that a conflict does not exist. 
Oliveira teaches: receiving a conflict notification from the external version control based on the transmitted second set of alterations and a first copy of the set of BI Artifacts stored in a memory of the external version control, wherein the conflict notification identifies whether a conflict exists between the transmitted second set of alterations and the first copy of the set of BI Artifacts (Fig. 5-8, page 8, first paragraph, pages 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; when a conflict is detected, the whole check-in is rolled back and the developer receives a message containing details conflict description, and the original, user and current configurations; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository); 
determining whether a conflict exists between the transmitted second set of alterations and the first copy of the set of BI Artifacts based on the conflict notification (Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository); 
requesting commitment of the second set of alterations to the set of BI Artifacts residing in external version control if a determination is made that a conflict does not exist (Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository); 
and requesting at least one change to the set of BI Artifacts in the BI environment based on the second set of alterations if a determination is made that a conflict does not exist (Fig. 5-8, page 11 and 12, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving a conflict notification from the external version control based on the transmitted second set of alterations and a first copy of the set of BI Artifacts stored in a memory of the external version control, wherein the conflict notification identifies whether a conflict exists between the transmitted second set of alterations and the first copy of the set of BI Artifacts; determining whether a conflict exists between the transmitted second set of alterations and the first copy of the set of BI Artifacts based on the conflict notification; requesting commitment of the second set of alterations to the set of BI Artifacts residing in external version control if a determination is made that a conflict does not exist; and requesting at least one change to the set of BI Artifacts in the BI environment based on the second set of alterations if a determination is made that a conflict does not exist into integrated changes management in a business intelligence environment of Weiss. 
Motivation to do so would be to include receiving a conflict notification from the external version control based on the transmitted second set of alterations and a first copy of the set of BI Artifacts stored in a memory of the external version control, wherein the conflict notification identifies whether a conflict exists between the transmitted second set of alterations and the first copy of the set of BI Artifacts; determining whether a conflict exists between the transmitted second set of alterations and the first copy of the set of BI Artifacts based on the conflict notification; requesting commitment of the second set of alterations to the set of BI Artifacts residing in external version control if a determination is made that a conflict does not exist; and requesting at least one change to the set of BI Artifacts in the BI environment based on the second set of alterations if a determination is made that a conflict does not exist to overcome some challenges such as (1) data model that deal with complex CI, (2) homogeneous versioning for different type of Cis, (3) distributed and hetegeneous workspaces, and (4) concurrent engineering with high level of models (Oliveira, page 2, 4th paragraph).
Weiss as modified by Oliveira do not explicitly disclose: wherein to obtain approval of the ticket at least one of the associated BI Artifacts is changed.
Verma teaches: wherein to obtain approval of the ticket at least one of the associated BI Artifacts is changed (col. 3, line 13-22, identifying the people who are authorized to update knowledge artifacts, and identifying the people who can review the updates to the knowledge artifacts and approve or rejects changes to artefacts).
 It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein to obtain approval of the ticket at least one of the associated BI Artifacts is changed into integrated changes management in a business intelligence environment of Weiss. 
Motivation to do so would be to include wherein to obtain approval of the ticket at least one of the associated BI Artifacts is changed make sure the update is OK for uploading to the artefact repository (Verma, col. 10, line 14-23).
Regarding claim 13, Weiss as modified by Oliveira and Verma teach all claimed limitations as set forth in rejection of claim 12, further teach wherein determining whether a conflict exists between the transmitted second set of alterations and the second copy of the set of BI Artifacts is further based on one or more conflict assistance tests, wherein at least one of the conflict assistance tests is based on a comparison between the first copy of the set of BI Artifacts and the one or more BI Artifacts associated with the selected set of ticket (Oliveira, Fig. 5-8, page 8, first paragraph, pages 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void). 
Claim 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Weiss (US Patent No. 7,945,589 B1, hereinafter Weiss), in view of Oliveira et al. (“Odyssey-VCS: a Flexible Version Control System for UML model elements”; SCM 2005, September 5-6, 2005 Lisbon, Portugal; Copyright 2005 ACM) and Verma (U.S. Patent No. 8,145,589 B2), further in view of Cowan (U.S. Patent No. 9,152,412 B2).
Regarding claim 14, Weiss as modified by Oliveira and Verma teach all claimed limitations as set forth in rejection of claim 12, further teach:
generating a third copy of the set of BI Artifacts by retrieving a second copy of the set of BI Artifacts in the external version control (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository, noted, the retrieving the copy of initial version of the model in the repository to generate the local copy, which read on as generating a third copy of the set of BI Artifacts by retrieving the second copy of the set of BI Artifacts from the external version control).
Weiss as modified by Oliveira and Verma do not explicitly disclose: merging the set of BI Artifacts with the third copy of the set of BI Artifacts to generate a merged set of BI Artifacts, wherein merging the set of BI Artifacts with the third copy of the set of BI Artifacts comprises applying the second set of alterations to the third copy of the set of BI Artifacts.
Cowan teaches:
merging the set of BI Artifacts with the third copy of the set of BI Artifacts to generate a merged set of BI Artifacts, wherein merging the set of BI Artifacts with the third copy of the set of BI Artifacts comprises applying the second set of alterations to the third copy of the set of BI Artifacts (Fig. 5, col. 7, line 11-41, col. 4, line 5-19, col. 5, line 26-36, comparing a contributor artifacts in order to visualize deltas between artifact; merging of the composited delta); 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include merging the set of BI Artifacts with the third copy of the set of BI Artifacts to generate a merged set of BI Artifacts, wherein merging the set of BI Artifacts with the third copy of the set of BI Artifacts comprises applying the second set of alterations to the third copy of the set of BI Artifacts into integrated changes management in a business intelligence environment of Weiss. 
Motivation to do so would be to include merging the set of BI Artifacts with the third copy of the set of BI Artifacts to generate a merged set of BI Artifacts, wherein merging the set of BI Artifacts with the third copy of the set of BI Artifacts comprises applying the second set of alterations to the third copy of the set of BI Artifacts to address issue with confusion can be produced resulting in the creation of  logically inaccurate model (Cowan, col. 2, line 13-14).
Weiss as modified Oliveira, Verma by Cowan further teach:
transmitting the merged set of BI Artifacts to the external version control ();
determining if a conflict exists based on the transmission of the merged set of BI Artifacts to the external version control (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository); 
if a determination is made that a conflict does not exist, requesting that the set of BI Artifacts in the BI environment be changed based on at least one of: the second set of alterations, or the merged copy (Oliveira, Fig. 5-8, page 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void due to the renamed to telephone by John; providing Mary all necessary information to allow Mary fixing the conflict, this information comprises, in additional to Mary’s local version of the model, the original and the current versions of the repository; Fig. 8 a show the changes version contemplates the original intension of both John and Mary). 
Regarding claim 15, Weiss as modified by Oliveira, Verma and Cowan teach all claimed limitations as set forth in rejection of claim 14, further teach wherein determining if a conflict exists is further based on one or more conflict assistance tests, and wherein at least one of the conflict assistance tests is based on a comparison between the third copy of the set of BI Artifacts and the set of BI Artifacts associated with the selected set of tickets (Oliveira, Fig. 5-8, page 8, first paragraph, pages 11-13, committing an initial version of the model to the repository; developer John rename the email attribute of the Guest class to telephone, add the gender attribute into the Client Class and add a new use case named Modify Reservation, no conflict detected in regards to the initial version and changes are committed to the version in repository but conflict arise when Mary want to include two new operations in the Guest class: getEmail():String and setEmail(email:string):void). 
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168